[Cite as Dean v. Liberty Mut. Ins., 2018-Ohio-3042.]



                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA



                                  JOURNAL ENTRY AND OPINION
                                          No. 106046




                                            CRYSTAL DEAN

                                                             PLAINTIFF-APPELLANT

                                                       vs.

                            LIBERTY MUTUAL INSURANCE, ET AL.

                                                             DEFENDANTS-APPELLEES




                                        JUDGMENT:
                                    REVERSED IN PART,
                              AFFIRMED IN PART AND REMANDED



                                        Civil Appeal from the
                               Cuyahoga County Court of Common Pleas
                                      Case No. CV-16-864698

             BEFORE:         Blackmon, P.J., Laster Mays, J., and Jones, J.

             RELEASED AND JOURNALIZED:                       August 2, 2018
ATTORNEYS FOR APPELLANT

Caryn M. Groedel
Matthew S. Grimsely
Caryn Groedel & Associates Co., L.P.A.
31340 Solon Road, Suite 27
Solon, Ohio 44139

Shawn Alexander Romar
2012 W. 25th St., Suite 716
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEES

Alexander R. Frondorf
Robert M. Wolff
Janette M. Louard
Littler Mendelson P.C.
1100 Superior Ave., 20th Floor
Cleveland, Ohio 44114
PATRICIA ANN BLACKMON, P.J.:

          {¶1}   Crystal Dean (“Dean”) appeals from the trial court’s granting summary judgment

in favor of Liberty Mutual Insurance, et al., (“Liberty”) in this employment discrimination case

and assigns the following errors for our review:

          I. The trial court erred in granting appellee’s motion for summary judgment on
          plaintiff’s race discrimination claim.

          II. The trial court erred in granting appellee’s motion for summary judgment on
          plaintiff’s promissory estoppel claim.

          III. The trial court erred in granting appellee’s motion for summary judgment on
          plaintiff’s wage claim.

          IV. The trial court abused its discretion in denying appellant’s motions to compel
          and motions to enlarge discovery.

          {¶2}   Having reviewed the record and pertinent law, we reverse in part, affirm in part,

and remand the case for proceedings consistent with this opinion. Specifically, we reverse in

part the trial court’s granting summary judgment on Dean’s race discrimination claim; there

exists in the record disputed issues of material fact regarding Dean’s sales requirements and sales

record. We affirm the trial court’s judgment on the remaining issues. The apposite facts

follow.

I.        Facts and Procedural History

          {¶3}   In May 2011, Dean began working at Liberty as a sales representative. Per

Liberty’s policies and procedures for sales representatives, Dean attended a 12-week training

program, then began a two-year “production validation period” (“PVP”).               Each PVP is

six-months long, during which sales representatives must meet certain sales requirements. Sales

representatives are reviewed after each PVP, and if they complete all four PVPs successfully,
they will move on to what Liberty calls PMP-1. Dean successfully completed her first two

PVPs ending in February 2012 and August 2012, respectively. Dean failed to meet her sales

requirements for her third PVP ending in February 2013. According to her third PVP report,

Dean was 52 policies below the requirement.           However, Liberty did not terminate her

employment at that time.

       {¶4}    In May 2013, Jeremy Hohn became Dean’s area manager. In June and July 2013,

during her final PVP, Dean took time off work for medical reasons. Per Liberty’s policy, the

months of June and July 2013 were excluded from her final PVP, and the review period was

extended by two months from August to October 2013.

       {¶5}    On July 10, 2013, when Dean came back to work, her former manager sent her a

PVP status report email showing that Dean’s sales were below Liberty’s requirements.

Specifically, this report stated that Dean was “97 policies below the requirement” including “5

policies below the Life [insurance] requirement.” The email stated that if Dean failed to meet her

PVP requirements, her “employment will be subject to termination.”

       {¶6}    In August 2013, Jessica Holden became Dean’s branch manager. According to

Liberty, when Dean’s fourth PVP ended in October 2013, she had not met her sales requirements.

 However, according to Dean, in November 2013, Holden led Dean to believe that she had met

her sales goals.

       {¶7}    In January 2014, Holden reviewed Dean’s sales numbers “to see whether there

was any way they could satisfy the PVP requirements.” Specifically, Holden tried to include

policies that were paid for after Dean’s fourth PVP ended. Ultimately, Liberty concluded that

sales representatives received credit only for policies that were paid for during the PVP in
question. In February 2014, Liberty terminated Dean’s employment for failure to meet her sales

goals.

         {¶8}   On June 14, 2016, Dean filed a complaint 1 against Liberty alleging race

discrimination, age discrimination, promissory estoppel, and violations of the Minimum Fair

Wage Standards Act. On June 27, 2017, the court granted summary judgment against Dean and

in favor of Liberty on all claims. It is from this order that Dean appeals.

II.      Summary Judgment

         {¶9}   Before we review the merits of Dean’s arguments under assigned errors one, two,

and three, we address her allegation on appeal that the “trial court erred by failing to issue a

written opinion.” This court has held that a “trial court is not required to issue a written opinion

containing findings of fact and conclusions of law when ruling on a motion for summary

judgment. * * * Rather, the trial court need only issue a judgment entry that contains a ‘clear and

concise pronouncement of the Court’s judgment’ and ‘a sufficient pronouncement of its decision

upon which to review the issues raised by appellants’ appeal.’” (Citation omitted.) Powers v.

Ferro Corp., 8th Dist. Cuyahoga No. 79383, 2002-Ohio-2612, ¶ 30. This rule is rooted in

common sense, because “we afford no deference to the trial court’s decision and independently

review the record to determine whether summary judgment is appropriate.” Jackson v. Glidden

Co., 8th Dist. Cuyahoga No. 87779, 2007-Ohio-277, ¶ 8. Accordingly, Dean’s allegation that

the court erred by not issuing a written opinion is meritless.

         {¶10} Dean also argues that the trial court abused its discretion “by ruling on Liberty’s

MSJ without first granting Dean’s Civ.R. 56(F) request for discovery.” Upon review of the



       This case is a refiling of Dean v. Liberty Mut. Ins., Cuyahoga C.P. No. CV-14-830854,
         1

which was voluntarily dismissed without prejudice pursuant to Civ.R. 41(A) on August 27, 2015.
record, including the docket, it does not appear that Dean filed a Civ.R. 56(F) request for

discovery. Obviously, the court cannot rule on a motion that was not filed; therefore, we find no

merit to Dean’s argument regarding this issue.

       {¶11} Appellate review of granting summary judgment is de novo. Pursuant to Civ.R.

56(C), the party seeking summary judgment must prove that 1) there is no genuine issue of

material fact; 2) he or she is entitled to judgment as a matter of law; and 3) reasonable minds can

come to but one conclusion and that conclusion is adverse to the nonmoving party. Dresher v.

Burt, 75 Ohio St. 3d 280, 662 N.E.2d 264 (1996).

III.   Race Discrimination

       {¶12} Pursuant to R.C. 4112.02(A), it is unlawful for an employer, “because of the race *

* * of any person, to discharge without just cause, * * * or otherwise to discriminate against that

person with respect to * * * terms, conditions, or privileges of employment, or any matter

directly or indirectly related to employment.”

       {¶13} To prove a prima facie employment discrimination claim, a plaintiff must show, by

a preponderance of the evidence, that he or she was 1) a member of a protected class; 2) subject

to an adverse employment action; 3) qualified for the position; and 4) replaced by, or treated

worse than, a person not belonging to that protected class. Mauzy v. Kelly Servs., Inc., 75 Ohio

St.3d 578, 664 N.E.2d 1272 (1996).        If the plaintiff succeeds, the case proceeds under a

burden-shifting analysis as follows: “[T]he burden shifts to the employer to articulate a

legitimate, nondiscriminatory reason for the adverse employment action. * * * If the employer

meets its burden, the plaintiff must then demonstrate that the reason the employer offered is

pretextual and that the real reason was discriminatory in nature.” Lennon v. Cuyahoga Cty.

Juvenile Court, 8th Dist. Cuyahoga No. 86651, 2006-Ohio-2587, ¶ 9.
       {¶14} Furthermore, Civ.R. 56(E) states, in part, that in opposing summary judgment, “an

adverse party may not rest on the mere allegations or denials of the party’s pleadings, but the

party’s response, by affidavit or as otherwise provided in this rule, must set forth specific facts

showing that there is a genuine issue for trial.” Mere speculation is insufficient to overcome

summary judgment.         Frankmann v. Skyline Mgt., 8th Dist. Cuyahoga No. 88807,

2007-Ohio-3922.

       III.A. Dean’s Prima Facie Case of Race Discrimination

       {¶15} In the case at hand, it is undisputed that Dean is African-American, which is a

protected class, and that she was qualified for the sales representative position at Liberty. Thus,

Dean meets the first and third elements of a prima facie case of race discrimination. Dean

testified that on February 7, 2014, Holder called her into the office and had a Liberty HR

representative on speaker phone. The HR representative said that Liberty decided to terminate

Dean’s employment effective immediately. Dean asked why, and the rep stated that Dean

“didn’t hit the numbers.” Dean testified that she felt like she was being discriminated against,

“because I was told that I had hit that benchmark, and then for [the HR rep] to say that I hadn’t

hit the benchmark, I was just floored.”

Termination certainly qualifies as an adverse employment action under the second factor of a

prima facie case of race discrimination.

       {¶16} As to the fourth prong of an employment discrimination claim, Dean argues that

she was subjected to disparate treatment by Liberty in favor of other similarly situated Caucasian

employees. Dean alleges that Liberty, Holden, and Hohn “favored” other employees over her;

gave other employees more Affinity2 accounts; gave her leads in “ethnic” and “economically



       2
           Liberty defined an Affinity account as follows: “accounts with businesses who work with
deprived” areas such as Youngstown, while other employees received leads in Hudson; treated

her differently when calculating the time frame of her final PVP as related to her medical leave of

absence; and terminated her employment for not meeting her sales quota, although a Caucasian

employee was allowed to keep his job when he failed to meet a sales quota.

        III.B. Liberty’s “Legitimate, Nondiscriminatory” Reason for         Termination

        {¶17} Assuming that Dean has set forth a prima facie case of race discrimination

regarding her termination from employment, the burden shifts to Liberty to articulate a

“legitimate, nondiscriminatory” reason for termination. Liberty submitted evidence that Dean

was terminated for failing to meet her fourth PVP sales requirements. For example, an email

dated July 10, 2013, from Dean’s former manager to Dean regarding her final six-month

evaluation, stated, in part, as follows:

        Note of Probation: After 2 months of this PVP, you have sold 29 A/H/L policies.
        You need to sell 92 more policies, 8 of which need to be Life policies, by
        9/30/2013 to meet your P&C and life PVP requirement. If you fail to do so, your
        employment will be subject to termination. I will confer with you frequently
        during the remainder of this PVP and will work with you to help you meet your
        PVP requirement. As we discussed, a copy of this letter will be made a part of
        your personnel file.

        {¶18} Holden testified that she received a call from Liberty’s HR department to verify

Dean’s “numbers” and “incentive report” during her fourth PVP.3 After that, she received a



Liberty to provide life, home, and auto insurance to their employees.”

      Liberty attached Holden’s unsworn declaration to its motion for summary
        3

judgment, in which, Holden states as follows:

        In January 2014, I explored ways to count sales that would have
        allowed Ms. Dean to make her PVP 4 sales requirements.          This
        included replacing October’s numbers with November’s numbers.
        However, the number of insurance policies sold by Ms. Dean in either
        month would not make the PVP 4 requirements.
phone call from Hohn, the area manager, in which he stated that “we would have to terminate

Crystal.” Asked if she had terminated anyone else for poor performance during Dean’s tenure

at Liberty, Holden replied, “No. * * * I did not have any instances besides Crystal’s during that

specific time frame where I had an employee in question for their PVP.” Holden further

explained that she was involved in the termination of another sales representative named Richard

Wilson, because “[h]e was unable to secure a license that’s required as part of the position.”

According to Holden, she does not have the authority to discipline sales representatives on her

own. She would need to involve Hohn and Liberty’s human resources department before taking

any action. “Actually, I don’t know who makes the final determination on the termination of

reps.”

         {¶19} Hohn testified that, during Dean’s fourth PVP, he and Dean had a coaching

session, in which he gave her the following assistance or advice to increase sales:

         We talked about how to most effectively coach business. We talked about where
         she could find business. We talked about how to use her resources. We talked
         about a Subaru dealership that she was assigned to. We talked about on-site
         activity that could increase her sales. We talked about short-term activities, given
         the time frame, that were most likely to result in sales. And she also sat directly


         On January 10, 2014, I also sent an email thinking that there was a
         way to count life insurance policies that Ms. Dean submitted in
         October 2013, but were paid for in November 2013 (after the PVP 4
         period concluded) towards Ms. Dean’s PVP 4 requirements. However,
         I subsequently learned of the policy that Sales Representatives do not
         get credit for life insurance policies until they are paid for.

        An unsworn declaration is not an affidavit. “An affidavit must appear, on its face, to have
been taken before the proper officer and in compliance with all legal requisites. A paper purporting
to be an affidavit, but not to have been sworn to before an officer, is not an affidavit.” State v.
Smith (In re Pokorny), 74 Ohio St. 3d 1238, 1238, 657 N.E.2d 1345 (1992). Accordingly, Holden’s
declaration may not be taken into consideration for summary judgment pursuant to Civ.R. 56.
However, we may take into consideration emails referenced in Holden’s declaration that were
properly attached to Liberty’s summary judgment motion.
       outside of the door of that office, so I then listened to what she was doing that day
       that we had a coaching session.

       {¶20} Hohn testified that Dean was terminated because “[s]he did not meet the [sales]

production requirement for the period of time in which we measured it,” i.e., Dean’s fourth PVP,

which was from February 2013 to October 2013.

       {¶21} Upon review, we find that Liberty met its burden of producing a legitimate,

nondiscriminatory reason for terminating Dean’s employment. Specifically, Liberty presented

evidence, in the form of deposition testimony, emails, and PVP status reports, showing that Dean

failed to meet her PVP sales requirements.          To avoid summary judgment, Dean must

demonstrate that Liberty’s reason is pretextual and that the real reason for her termination was

discriminatory in nature.

       III.C. Dean’s Evidence that Liberty’s Reason is Pretextual

       {¶22} Excerpts from Dean’s deposition follow:

               III.C.1. Summary Judgment Improperly Granted Regarding PVP Sales
               Requirements

       {¶23} Dean testified that in November 2013, “Jessica Holden told me or at this point led

me to believe that she had confirmed my numbers were met, * * * and even told me to take some

time off, because she knew I was working hard and had worked a lot of hours. So she led me to

believe that my goals were met and acted accordingly.”

       {¶24} Dean argues that, despite Holden telling her that she met her goals, Liberty

ultimately changed its position and fired her for not meeting her sales requirements. Dean

alleges that this inconsistency shows that Liberty’s reason for terminating her was a pretext for

discrimination, which is enough to overcome summary judgment. To support her argument for

pretext, Dean alleges that Liberty treated her similarly situated Caucasian coworkers substantially
better than it treated her. Specifically, Dean testified in deposition about her interaction with

Holden:

       A:      I felt that she was not giving me the attention that — or she gave others
               more attention, in terms of help, than what she provided to me. * * * I felt
               that she would — how she relayed information was not always consistent.
               * * * I felt that I couldn’t — I didn’t feel confident that she gave me an
               answer, that it was — I just didn’t feel that she was really looking out for
               my best interest.

       Q:      What did she do or what didn’t she do that made you think that she was
               not looking out for your best interest?

       A:      It was probably more of what she didn’t do. * * * And I felt that she didn’t
               make it a priority to give the support in order for me to be successful. * * *
               I felt like an outsider. * * * Lack of support and witnessing other
               interactions in relation to mine with her.

       Q:      Can you flesh that out for me a little more, other interactions in relation to
               yours; can you give me some examples?

       A:      So there may have been lunch meetings that I was not invited to; it made
               me feel like an outsider, like, I guess for lack of a better term, it was like
               clique-ish, and I wasn’t a part of that clique for the office. * * * I wasn’t
               privy to the conversations, but the amount of time that was devoted and
               spent and also the type of accounts that these representatives were given
               access to.

       {¶25} Dean also alleged that Hohn treated her differently than he treated other employees.

 To support this accusation, Dean testified as follows:

       A:      Our first meeting, I felt talked down to. And from there, I believe that I
               wasn’t viewed the same, from his standpoint, as the other team members
               were viewed. I feel like and believe, because I am black * * *,4 that I
               wasn’t given the same level of support and talked to in a way that was
               almost like I was beneath him.

       ***

       4
         Dean testified that she felt discriminated against “because I am black and I’m older * * *.”
In addition to race discrimination, Dean’s complaint set forth a cause of action for age discrimination.
 Although the court granted summary judgment against Dean on her age discrimination claim, she did
not appeal this issue; therefore, references to age discrimination were omitted from this opinion.
       Q:      What did Mr. Hohn say to you that made you feel beneath him or
               belittled?

       A:      I can’t remember the exact wording of how he said this, but I walked away
               feeling like he’s like, “You’re not going to” — “You’re not going to
               attain it,” and I didn’t feel that he was supportive in trying to help me
               attain it. He was more or less, “Oh, you’re not going to do it.”

       ***

       Q:      Did [Holden] actually say that he didn’t think you were going to make it?

       A:      Again, I can’t recall his exact wording. I just remember when I walked

               away; like, wow, I’m on my own.

       {¶26} We agree with Dean on this issue and find that there are questions of fact regarding

Dean’s fourth and final PVP sales requirements, as well as her interaction with Holden and

Hohn. Specifically but not exclusively: How many policies was Dean required to sell? Did

Dean sell the required number of policies? Did Liberty lead Dean to believe that she met her

sales requirements? Did Holden and Hohn treat Dean differently than they treated other Liberty

employees because of Dean’s race?

       {¶27} Accordingly, we find that the court erred by granting summary judgment on Dean’s

race discrimination claim as to this issue only. Dean’s first assigned error is sustained in part.

            III.C.2. Summary Judgment Properly Granted Regarding                             Dean’s
Remaining Allegations of Race Discrimination

       {¶28} In granting Liberty’s summary judgment motion, the trial court found the

following: “Defendants supported their motion with admissible evidence and compelling legal

arguments. Plaintiff, by contrast, has not come forward with admissible evidence suggesting

that there is a genuine issue for trial.” We agree with the trial court as to Dean’s remaining

arguments. This court has held that “a nonmovant’s own self-serving assertions, whether made
in affidavit, deposition, or interrogatory responses, cannot defeat a well-supported summary

judgment motion when not corroborated by any outside evidence.” Lucas v. Perciak, 8th Dist.

Cuyahoga No. 96962, 2012-Ohio-88, ¶ 16. The party opposing summary judgment “must do

more than supply evidence of a possible inference that a material issue of fact exists.” Carroll v.

Alliant Techsystems, Inc., 10th Dist. Franklin No. 06AP-519, 2006-Ohio-5521, ¶ 17.




                       III.C.2.a. Lead Distribution

       {¶29} Dean alleges that Liberty discriminated against her by “[a]ssigning her fewer leads

than her similarly situation Caucasian counterparts, and only assigning her leads in ‘ethnic’ and

‘economically deprived’ areas, such as Youngstown, which resulted in Dean having to travel

further than her Causasian co-workers to follow up and meet with leads.” As to how leads were

distributed, Dean testified as follows:

       The PVP is made up of sales; sales come as a result of leads; leads that are in
       certain territories or areas are more ethnic, if you will. And so leads that I was
       given were in more ethnic areas, such as Youngstown, which were economically
       deprived areas. And other Caucasian reps would have had leads in more
       prominent areas, such as maybe Hudson, and that directly impacts the ability to
       close those leads.

       {¶30} Dean offers no evidence, however, to support her belief that she was assigned

fewer leads than other sales representatives or that a disparity exists between leads in

Youngstown and leads in Hudson.

       {¶31} Dean testified as follows concerning the leads that Liberty assigned to sales

representatives:

       Q:      Were you assigned leads?

       A:      Yes.
       Q:        Do you know whether you were assigned less leads than other sales reps?

       A:        No. I don’t know.

       {¶32} Dean’s testimony that Caucasian sales representatives received “better” leads than

Dean follows:

       I would overhear. I don’t know for sure, but I would overhear that they had an

       appointment in certain areas. * * * That was one thing that lead me to believe that,

       in addition to the fact that I was receiving leads in certain areas, overhearing those

       conversations also helped lead me to believe that they were receiving leads in

       other areas, more prosperous areas.

        {¶33} Accordingly, we find no factual disputes regarding this issue, because Dean failed
to set forth sufficient evidence to overcome summary judgment that she was treated differently
than other Liberty employees concerning assigned leads.

                        III.C.2.b. Affinity Accounts

       {¶34} Dean testified that an “Affinity account” is “an organization, employer, or group

that will allow Liberty Mutual to offer auto and home insurance to its members, employees,

members of the organization.” According to Dean, she solicited two Affinity accounts on her

own — the Cleveland Clinic5 and a company called Chesterfield — and Liberty assigned her a

local Subaru dealer Affinity account.

       {¶35} Dean alleged that other employees received more or better Affinity accounts than

she did. However, Dean offered no evidence to support this allegation, other than her testimony

that she “wouldn’t be able to say how many” accounts other people had, because she did not

“have access to that information.” Furthermore, asked if other employees solicited their own


       5
           According to Hohn the Cleveland Clinic is not, and never has been, a Liberty customer or
account.
Affinity accounts or were assigned these accounts by Liberty, Dean testified, “I don’t know for

sure.”

         {¶36} Dean further testified as follows concerning Affinity accounts:

         Q:     So how many * * * and which Affinity accounts were assigned to sales
                reps?

         A:     I wouldn’t be able to say how many were assigned.

         Q:     So you have no actual knowledge of how many were assigned and which
                ones were assigned, correct?

         A:     I wouldn’t be able to say how many were assigned.

         {¶37} Upon review, we find no factual disputes regarding this issue, because Dean failed
                                                    to set forth sufficient evidence to overcome
                                                    summary judgment that she was treated
                                                    differently than other Liberty employees
                                                    concerning Affinity accounts.

                III.C.2.c. Liberty’s Policy Regarding Leaves of Absence and PVP

                Requirements

         {¶38} Dean alleges that Liberty applied its leave of absence policy differently to her than

it did to other employees.       Dean also alleges that she was treated differently than other

employees when Liberty followed its policy of eliminating from the sales requirement two

months in which Dean took leave of absences. However, Dean offers no evidence to show how

any other employee was treated under this policy. Furthermore, Dean offers no evidence of her

sales production during June and July 2013, the two months that were eliminated from her sales

review. Liberty, on the other hand, submitted evidence that Holden and Hohn attempted to add

Dean’s November 2013 sales numbers to help her meet requirements for her final six-month

review period, but ultimately concluded that this would have been against company policy.
        {¶39} Asked, “do you know of any other sales reps who took a leave of absence during a

PVP cycle whose months were not backed out and not excluded from PVP?” Dean answered,

“No.”

        {¶40} Liberty’s leave of absence policy states in part as follows: “For leaves of absence

(LOA) all months which are involved will be excluded for the purpose of PVP calculation.”

The policy further states that the PVP will be extended by the number of excluded months.

Dean testified that she took a leave of absence from June 20, 2013 through July 2, 2013.

According to Dean, she did not understand how this policy would “impact” her when she took

her leave. A June 5, 2013 email from Liberty’s human resources department to Dean shows,

however, that Dean was aware of the policy at the time. This email states in part as follows:

        For leaves of absence (LOA), all months which are involved will be excluded for

        the purposes of PVP calculation. For example, if a rep goes on the comp plan

        3/1/04 and goes out on LOA effective 4/28/04 and returns 5/2/01, the entire month

        of April and May will be excluded from PVP calculations. This rep’s PVP cycle

        will be extended out from 8/31/04 until 10/31/04.

        {¶41} After being shown this email in deposition, Dean testified as follows: “I do see

this e-mail; however, as I stated, I don’t feel that — I’m not sure if I was totally understanding of

what this meant when I got this e-mail. I do see it now, but at that time I can’t say I was totally

understanding of what that meant.”

        {¶42} Asked if she was aware of Liberty applying this policy differently to different

employees, Dean responded as follows: “I believe that it singles out women and people older. * *

* I believe the policy has a discriminatory factor, in terms of race as well.”
        {¶43} Accordingly, we find no factual disputes regarding this issue, because Dean failed

to set forth sufficient evidence to overcome summary judgment that she was treated differently

than other Liberty employees concerning Liberty’s leave of absence policy.

                        III.C.2.d. Termination of Caucasian Employee

        {¶44} Dean alleges that a Caucasian employee was not terminated despite failing to meet

sales quotas. Liberty offered evidence that Jared Lowery, the employee in question, was in fact

terminated for failure to meet sales quotas. Hohn testified that Lowery was fired after not

meeting his second PVP and was subsequently rehired by Liberty after gaining more experience

with another insurance company. Hohn additionally testified that three other Caucasian sales

representatives under his supervision were terminated for failing to meet their sales requirements.



        {¶45} Upon review, we find no factual disputes regarding this issue, because Dean failed

to set forth sufficient evidence to overcome summary judgment that Liberty retained a Caucasian

employee who did not meet his sales goals. Accordingly, the trial court did not err in granting

Liberty’s motion for summary judgment regarding these specific issues, and Dean’s first assigned

error is overruled in part.

IV. Promissory Estoppel

        {¶46} Ohio is an employment-at-will state, and generally, either party in the employment

relationship may terminate employment for any reason not contrary to law. Cruz v. English

Nanny & Governess School, Inc., 2017-Ohio-4176, 92 N.E.3d 143, ¶ 64 (8th Dist.). Limited

exceptions exist to the employment-at-will doctrine, and one of them is promissory estoppel.

Typically, to succeed on a claim for promissory estoppel, a plaintiff must show 1) a clear and

unambiguous promise; 2) reasonable and foreseeable reliance by the party to whom the promise
was made; and 3) injury caused by the reliance. Kiel v. Circuit Design Technology, Inc., 55
Ohio App. 3d 63, 66, 562 N.E.2d 517 (8th Dist.1988). When promissory estoppel is raised in an

employment setting, however, the burden is heightened. “The employee must demonstrate that

she received a specific promise of continued employment upon which she relied to her

detriment.” Corradi v. Soclof, 8th Dist. Cuyahoga No. 67586, 1995 Ohio App. LEXIS 2162

(May 25, 1995).

       {¶47} Dean testified that the following “promise” forms the basis of her promissory

estoppel claim:

       Jessica Holden * * * led me to believe that she had confirmed my numbers were

       met, and this was back in early November, and even told me to take some time

       off, because she knew I was working hard and had worked a lot of hours. So she

       led me to believe that my goals were met and acted accordingly.

       {¶48} Dean testified that “I can’t say for sure if those were her exact words, but it was

something to that effect * * *.” Dean testified that, in reliance on what Holden told her, she did

not look for another job and she continued to “build relationships for long-term * * * plans of

employment with Liberty.”

       {¶49} Dean fails to allege that Liberty offered her a promise of continued employment.

Construing the evidence in a light most favorable to Dean, as we must, we find that reasonable

minds can come to but one conclusion, and that conclusion is adverse to Dean. Accordingly, the

court did not err in granting summary judgment to Liberty on Dean’s promissory estoppel claim.

Dean’s second assigned error is overruled.

V. Minimum Fair Wage Standards Act
       {¶50} Ohio’s Minimum Fair Wage Standards Act states in part that “[a]n employer shall

pay an employee for overtime at a wage rate of one and one-half times the employee’s wage rate

for hours worked in excess of forty hours in one workweek * * *.” R.C. 4111.03(A). “When

an employee asserts a claim for unpaid overtime, the employee carries the initial burden of

demonstrating that she performed work for which she was not adequately compensated.”

Handford v. Buy Rite Office Prods., 8th Dist. Cuyahoga No. 99734, 2013-Ohio-4712, ¶ 21. A

plaintiff must “do more than generally allege that she worked off the clock.” Id. at ¶ 23.

       {¶51} Dean testified that prior to Hohn becoming her area manager, she would “balance

out” her work hours using flex time so that she would work approximately 40 hours per week.

Dean explained that, as a sales representative, she would have to be available to accommodate

customer needs. For example, if she worked until 9:00 p.m. one night, she would come into the

office later than ususal one morning. “I would work around my customers in such a way that I

didn’t really need to necessarily submit overtime.”

       {¶52} Dean alleges that after Hohn became her area manager, she was required to be in

the office by 9:00 a.m. everyday. Dean could not remember exactly how many hours each week

she worked, “but it happened more often than not that I was working over 40 hours.” According

to Dean, Hohn’s policy was that “the overtime had to be preapproved.” Dean testified that,

when she “knew in advance” she would “put in for overtime.” Dean testified as follows about

what happened when her overtime hours were not preapproved:

       Q:      Did you put in the hours that you worked above and beyond 40 hours a
               week in the time system so you could be properly compensated for that
               time?

       A:    No, I did not.
       {¶53} Dean testified that, even when she did not submit overtime hours, Holden knew

Dean was working overtime because Holden saw her “sitting at [her] desk until 9:00 at night.”
Dean testified that when she did request overtime, it was never rejected and she was always paid

for it. Liberty presented Dean’s time sheets for her entire employment with Liberty.         They

show five weeks during the time Hohn was the area manger in which Dean submitted and was

paid for overtime hours.

       {¶54} Asked why she did not record all of the overtime she allegedly worked, Dean

responded as follows: “[Y]ou couldn’t claim overtime over a certain number unless it was

preapproved, so I think * * * the fact that I was busy doing sales and some other things, and this

wasn’t my priority, calculating the overtime at that point, because I had bigger fish to fry that I

was focused on at that point.” Asked if she could identify any overtime that she worked but that

she did not record, Dean answered, “Not at this time.”

       {¶55} Dean failed to produce any evidence showing the amount and extent of overtime

she allegedly worked and she failed to produce evidence that she submitted to Liberty any

overtime hours she worked but for which she was not paid. Accordingly, we find that Liberty is

entitled to judgment as a matter of law on Dean’s Minimum Fair Wage Standards Act claim.

Dean’s third assigned error is overruled.



VI. Motions to Enlarge Discovery and Compel Discovery

       {¶56} Appellate courts review the denial of a motion to compel discovery for an abuse of

discretion. State ex rel.V Cos. v. Marshall, 81 Ohio St. 3d 467, 469, 692 N.E.2d 198 (1998).

“The admission or exclusion of relevant evidence rests within the sound discretion of the trial

court.” State v. Sage, 31 Ohio St. 3d 173, 180, 510 N.E.2d 343 (1987). Pursuant to Evid.R.

401, relevant evidence is “evidence having any tendency to make the existence of any fact that is

of consequence to the determination of the action more probable or less probable than it would
be without the evidence.” However, “[t]he court may permissibly limit discovery so as to

prevent mere ‘fishing expeditions’ in an effort to locate incriminating evidence.” Bland v.

Graves, 86 Ohio App. 3d 644, 659, 620 N.E.2d 920 (9th Dist.1993).

       {¶57} The initial discovery cutoff date in this case was December 2, 2016, which was just

shy of six months after Dean filed her complaint. On September 1, 2016, the parties filed a

stipulated protective order, which the trial court signed and journalized on September 21, 2016.

       {¶58} On November 8, 2016, Dean filed a motion to compel and an “unopposed motion

to enlarge discovery,” alleging that Liberty failed to respond to certain interrogatories and failed

to produce various requested documents. Liberty opposed Dean’s motion to compel, arguing that

1) it properly responded to most of Dean’s interrogatories and requests for production

 of documents; 2) the parties were involved in ongoing discussions regarding discovery, and

Liberty’s intent was to produce further documents that were relevant and did not impose an

undue burden; and 3) much of the information Dean was seeking was properly obtained through

deposition testimony. Liberty further argued that Dean’s motion to compel was premature as the

parties had agreed to extend the discovery deadline with the court’s approval.

       {¶59} On November 29, 2016, the court granted Dean’s motion to enlarge discovery and

extended the discovery cutoff date to February 28, 2017. The court denied Dean’s motion to

compel.

       {¶60} On January 19, 2017, the court held a conference call with the parties at which the

litigation schedule was modified to extend the dispositive motion deadline to April 11, 2017 and

set a trial date for September 5, 2017. There is no mention of discovery disputes in the journal

entry memorializing the conference call.
       {¶61} On February 1, 2017, Dean filed a second motion to compel discovery, to extend

the litigation schedule, and for sanctions. This motion, including exhibits, is just over 250

pages, and the substance is substantially similar, if not identical, to Dean’s first motion to

compel.

       {¶62} Liberty opposed Dean’s second motion to compel, arguing that Liberty answered

Dean’s relevant discovery requests, and Dean failed to narrow the scope of her remaining

discovery requests. For example, Dean requested the production of “all employment-related

documents” for “all Sales Representatives” who worked under Holden and Hohn during a six- or

seven-year span. Liberty argued that this request was overly broad, but in good faith, Liberty

produced the personnel files of eight sales representatives who were similarly situated to Dean.

Liberty also produced a list of all sales representatives at the office in which Dean worked from

July 2013 through July 2014, along with their PVP sales reports.

       {¶63} Liberty further argued that the court rejected Dean’s position on discovery when it

denied her first motion to compel. Liberty also opposed granting further time extensions on

discovery.

       {¶64} On February 14, 2017, the court denied Dean’s motion. However, on February 24,

2017, the court “expressly permitted” Dean to depose Hohn on March 1, 2017, which was one

day after the discovery deadline.

       {¶65} On March 8, 2017, Dean filed a motion for reconsideration of the court’s denying

her discovery motion, which the court denied on May 2, 2017. The arguments in this motion are

the same as the arguments in Dean’s first and second motions to compel.

       {¶66} On appeal, Dean’s entire argument under this assigned error is as follows:

       [T]he trial court without explanation: prohibited Dean from obtaining discovery
       she needed to prove her case by denying her Motions to Compel; denied Dean’s
       Motions for Reconsideration of the court’s 2/14/17 rulings; and denied Dean’s
       Rule 56(F) Motion for Enlargement of Time to Conduct Additional discovery
       after Liberty filed its MSJ. The trial court thus hamstrung Dean’s discovery
       efforts [and] failed and refused to compel Liberty to provide discovery, and then
       granted its Motion for Summary Judgment.

       {¶67} Dean fails to argue why or how the court abused its discretion in ruling on her

discovery motions. Dean offers no analysis in her brief and instead summarily concludes that

the court erred by denying her motions. In fact, in her appellate brief under this assigned error,

Dean makes no reference to the discovery she sought to compel.

       {¶68} Upon review, we find that Dean failed to show that the court abused its discretion

in ruling on her discovery motions. Dean failed to argue, let alone show, that the court’s attitude

was unreasonable, arbitrary, or unconscionable. Accordingly, Dean’s fourth and final assigned

error is overruled.

VII. Request for Reassignment

       {¶69} In Dean’s appellate reply brief she requests that this case be reassigned to a

different trial judge upon remand. Pursuant to Loc.R. 15(J) of the Court of Common Pleas of

Cuyahoga County, General Division, “[i]f a case disposed by an assigned Judge is reversed and

remanded by an appellate Court the case shall be returned to the docket of the assigned judge.”

Furthermore, Loc.R. 2(C) of the Court of Common Pleas of Cuyahoga County, General Division

states that the “Administrative Judge shall be the presiding officer of the General Division and

shall have full responsibility for and control over the administration, and docket and calendar of

the General Division * * *” of the common pleas court. See also Brickman & Sons, Inc. v. Natl.

City Bank, 106 Ohio St. 3d 30, 2005-Ohio-3559, 830 N.E.2d 1151, ¶ 21 (“assignments must be

free from the appearance of impropriety. However, the rules are also designed to prevent

judge-shopping”).
       {¶70} Under App.R. 12(A), this court’s authority is limited to reviewing and affirming,

modifying, or reversing a trial court’s judgment.         Additionally, this court has held that

“[p]ursuant to R.C. 2701.03(A) and Ohio Constitution, Article IV, Section 5(C), the Chief

Justice of the Ohio Supreme Court has exclusive jurisdiction to hear claims for disqualification.”

 State v. Webster, 8th Dist. Cuyahoga No. 102833, 2016-Ohio-2624, ¶ 145. Accordingly, we are

without the authority to rule on Dean’s request for reassignment.

       {¶71} In summary, the trial court’s granting summary judgment on Dean’s race

discrimination claim is reversed in part and affirmed in part. The trial court’s granting summary

judgment on Dean’s promissory estoppel and wage claims is affirmed. The trial court did not

abuse its discretion by denying Dean’s motions to compel and to enlarge discovery.

       {¶72} Judgment reversed in part, affirmed in part and case remanded to the trial court for

proceedings consistent with this opinion.

       It is ordered that appellees and appellant share the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the Cuyahoga County Common Pleas Court

to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, PRESIDING JUDGE

ANITA LASTER MAYS, J., and
LARRY A. JONES, SR., J., CONCUR